DETAILED ACTION
This action is in response to the claimed listing filed on 04/02/2021. 
Terminal Disclaimer filed on 04/02/2021 is approved by TC2100.
Examiner’s Statement of Reasons for Allowance
Claims 2-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of record taken alone or in combination fail to suggest claimed invention directed to a method (Claims 2-8), a non-transitory machine-readable storage device (Claims 9-15) and a system (Claims 16-20). The claimed invention recites, in part, to include at least features:
"… identifying a shape of the selected job, the shape of the selected job indicating a physical communication topology in N dimensions between nodes in a cluster of nodes communicatively coupled in M dimensions, with N < M; 
determining that no subset of the nodes that matches the shape of the job is currently available for processing the selected job; responsive to determining that no subset of the nodes in the cluster of nodes matches the shape of the job is currently available for processing the selected job, altering the shape of the selected job to include a physical communication topology between nodes in less than or greater than N dimensions;” 
and
“allocating the identified nodes for processing the selected job; and processing the selected job using the allocated nodes.”

as recited in independent claim 1, and in the similar manner in independent claims 9 and 16, 
	Prior art of record Krueger et al., has been applied to address the job allocation and scheduling on N dimension.
The claimed has been amended to include at least the above features; accordingly, the features addressed above are not found in the prior arts of record.  

Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.  Information regarding the status of 
TTV
April 10, 2021
/Ted T. Vo/
Primary Examiner, Art Unit 2191